DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restriction
REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1) A product and a process specially adapted for the manufacture of said product; or
(2) A product and a process of use of said product; or
(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).
Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 

In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
Group I, claim(s) 1-5, drawn to a computer-implemented method for determining a presence or absence of a genetic aberration in cell free DNA, wherein a multi-parametric distribution of the DNA fragments over base pairs in a genome is constructed, and using that distribution to determine the presence or absence of the aberration in the first locus, without taking into account a base identity of the first locus.
Group II, claim(s) 6, drawn to a second method of determining a presence or absence of a genetic aberration, by inputting certain data, based on one or 3 aspects of the DNA fragments, and outputting a classification.
Group III, claim(s) 7, drawn to a third method of determining a presence or absence of a genetic aberration utilizing a specific classifier, and a specific training set.
Group IV, claim(s) 8-10, 12-23, drawn to a fourth method, where in sequence data characterizing the cell free DNA is utilized, and a multi-parametric model comprising 3 or more dimensions is applied.
The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
Groups I-IV lack unity of invention because the groups do not share the same or corresponding technical feature. The special technical feature of Invention I is the set of steps therein, which construct a multi-parameter distribution over a plurality of base positions in a genome, and use that distribution to determine the presence or absence of an aberration at the first locus, without prior knowledge or input as to the identity of the first locus.  Inventions II and II do not recite the same limitations as Invention I, and add differing steps, not utilized or required for Invention I.   Invention II provides specific input and the use of classification to identify the presence or absence of an aberration.  Invention III provides a specific classifier, and a specific training set, to classify the presence or absence of the aberration. Invention IV utilizes sequence information characterizing the cell free DNA, and not in the genome.  Invention IV utilizes a specific multi-parametric model with 3 or more dimensions not required for Invention I.
Groups I-IV lack unity of invention because even though the inventions of these groups require the technical feature of analyzing cell free DNA fragments, this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of Verinata.  
	The limitations of Invention I are met by VERINATA HEALTH Inc (US 2016/0019338 A1, of record).  As set forth in the international search report, and the written opinion, Verinata teaches all the limitations of at least claims 1-4, and therefore the special technical feature of Invention I is not considered a novel contribution over the prior art.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARY K ZEMAN whose telephone number is 5712720723.  The examiner can normally be reached on 8am-2pm M-F.  Email may be sent to mary.zeman@uspto.gov if the appropriate permissions have been filed.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Karl Skowronek can be reached on 571 272 9047.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

	/MARY K ZEMAN/            Primary Examiner, Art Unit 1631